 
 
Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT, dated effective as of July 1, 2008 (the “
Effective Date ”) is between China Water Group Inc., a Nevada corporation (the “
Company ”), and Ren Cai Ding (“ Executive ”).
 
AGREEMENTS
 
1. Employment
 
The Company will employ Executive and Executive will accept employment by the
Company as Chief Financial Officer. Executive shall report to the Chief
Executive Officer (“ CEO ”), and shall have such responsibilities assigned, from
time to time, by the CEO, which relate to the business of the Company, or any
business ventures in which the Company may participate.
 
2. Attention and Effort
 
Executive shall devote his entire productive time, ability, attention and effort
to the Company’s business and shall skillfully serve its interests during the
term of this Agreement.
 
3. Term
 
Unless earlier terminated with appropriate notice of termination, the initial
term of this Agreement shall be from the date hereof until December 31, 2009;
provided , however , that, unless terminated with appropriate notice, on each
January 1 following the date of this Agreement, beginning with January 1, 2010,
this Agreement shall be automatically renewed for successive one-year terms.
 
4. Compensation
 
During the term of this Agreement, the Company shall pay or cause to be paid to
Executive, and Executive shall accept in exchange for the services rendered
hereunder by him, an annual base salary of US$40,000 before all customary
payroll deductions (the “ Base Salary ”). The Base Salary shall be paid to
Executive in substantially equal installments at the same intervals as other
executive of the Company are paid. At the end of each year of employment (or
sooner if determined by the Board), Executive’s Base Salary shall be reviewed by
the CEO in its sole discretion.
 
Executive’s eligibility for a performance bonus shall be based on the overall
performance of the Company. The actual amount of any bonus payable to Executive
shall be determined by the CEO.
 
5. Termination
 
The Company may terminate the employment of Executive upon giving a written
notice of termination (“Notice of Termination”), which notice shall be effective
thirty (30) days later. This Agreement shall terminate upon the effective date
specified in such Notice of Termination.
 
Executive may terminate this Agreement upon thirty (30) days’ prior written
notice in the form of a Notice of Termination, and this Agreement shall
terminate upon the effective date specified in such Notice of Termination.
Notwithstanding the preceding sentence, the Company shall have the right to
accelerate Executive’s termination of employment to be effective on the date
that the Notice of Termination is received by the Company, or any date of the
Company’s choosing between that date and the effective date specified in the
Notice of Termination.
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement and Executive’s employment shall terminate automatically upon
Executive’s death or Executive’s inability, for any reason, to perform his
duties with the Company for 120 days in any twelve (12) month period.
 
Notwithstanding any termination or expiration of this Agreement, the Company
shall remain liable for any rights or payments arising prior to such event to
which Executive is entitled under this Agreement.
 
6. Miscellaneous
 
This Agreement may not be amended except by written agreement between Executive
and the CEO.
 
All payments and benefits to which Executive is entitled under this Agreement
shall be made and provided without offset, deduction or mitigation on account of
income Executive could or may receive from other employment or otherwise.
 
This Agreement shall be governed by and construed in accordance with the laws of
the Republic of China applicable to contracts made and to be performed there.
 
The Company and Executive have executed this Agreement at Guangzhou as of the
Effective Date.
 
 

        China Evergreen Environmental Corp.  
   
   
    By:   /s/ Chong Liang Pu   

--------------------------------------------------------------------------------

Chong Liang Pu   Chief Executive Officer 

 
 

        EXECUTIVE  
   
   
    By:   /s/ Ren Cai Ding   

--------------------------------------------------------------------------------

Ren Cai Ding    

 
 
 

--------------------------------------------------------------------------------

 
 